Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Independent claims 1, 15 and 16 has been amended to overcome the previous Non-final Rejection filed on 10/15/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/20 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.

     Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1, 15 and 16, the present invention from the present application discloses generating a processing data including a print data and a cut data in which “the determining process being a process of determining whether a switching condition is satisfied based on print data generated by the general-use printing program in accordance with the print instruction or a print parameter indicated by the print instruction, the switching condition is a condition for switching a port to be used to transmit the print data from a first port of the target printer to another port of the target printer different from the first port, the first port being a port used by the general-use printing program; and a switching process of switching the port to be used to transmit the print data to a second port of the target printer different from the first port and transmitting the print data to the printer, wherein, in the port process, the switching process is performed when it is determined in the determining process that the switching condition is satisfied, and the switching process is not performed when it is determined in the determining process that the switching process is not satisfied” which is allowable in combination with the other claimed limitations.
The closest prior art such as Takashima (US P. No. 2010/0195132), which is recorded in the previous office action filed on 10/15/20, and Kim (US P. No. 2007/0024653), Kawasaki (US P. No. 10,042,590), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Kim (US P. No. 2007/0024653) discloses the transmission unit comprises a first port for transmitting the extension commands to the image forming apparatus, and a second port for transmitting the print data to the image forming apparatus.
 discloses a control unit applies first port condition to communication facilitated by the wired interface as a condition of a port used in the communication including reception of the print data, and applies second port condition to the wireless communication facilitated by the direct wireless communication function.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 09, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672